The employer and insurance carrier appeal from an award of the State Industrial Board for total disability covering the period from January 1, 1941 to July 15, 1941, and partial disability for the period July 15, 1941 to December 30, 1941. Claimant was injured while worMng for the employer rigging a scaffold in connection with work at Caldwell, New Jersey. The employer’s office and principal place of business was located at New York City and claimant was a resident of that city. He testified that he was Mred in New York City, where he was a member of the painters’ union, and it is undisputed that he was paid the union scale of New York union employees of $12.40 a day for services performed in New Jersey, although local workmen of New Jersey employed on the same job received but eight dollars a day. A question of fact as to the place of employment was presented and there is substantial evidence to sustain the decision of the State Industrial Board. The award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.